Norton, J.
This is an action for libel, in which the defendant is charged with publishing certain libelous statements, particularly set forth in the petition. The-, answer admitted the publication of the statements charged, in the petition as libelous, and by way of justification, alleged the statements so published to be true. The jury to which the cause was submitted returned, into court the-following verdict, to-wit: “We, the jury, in the case of David A. Cattell v. The Dispatch Publishing Company, find no cause for action. F. W. Weber, Foreman.” The-foreman of the jury handed this verdict to the court, who-after examining it, suggested to the foreman that the verdict should be in the following form : “We, the jury, find for the defendant.” To which the foreman replied that the jury had agreed on the particular form of verdict, returned and did not wish to change thé same. Whereupon the jury were asked by the clerk, after reading the verdict to them, if the verdict was their verdict, to which all replied in the affirmative, and the said verdict was received and filed, and judgment was rendered thereon in favor of defendant. This judgment was affirmed on ap^peal to the St. Louis court of appeals.
*359It is evident that the verdict of the jury is informal and unsatisfactory, and is not directly responsive to the issues submitted to them, and the conclusion that they intended by it to find for the defendant can only be reached by a process of reasoning. While, if the verdict had been received by the court, without directing the attention of the jury to its formal insufficiency, and sug-’ gesting that the verdict should be, “We, the jury, find for the defendant,” we would be inclined to hold that it would support a judgment rendered thereon in favor of defendant, yet we are of opinion that the verdict ought not to have been received when the fact is considered that when the attention of the jury was called to its insufficiency, and it was suggested that it be made to conform to the interpretation which the court put upon it, namely, that the finding was in fact for defendant, the jury through their foreman declined to make the change, saying they had agreed on the particular form of verdict as returned, thereby indicating that it was not their intention to find for defendant, and that they were unwilling for it so to appear in their verdict. It amounted to a refusal on the part of the jury to return a verdict for defendant. Under these circumstances it was the duty of the’ court to direct the jury to retire and consider further of their verdict, under instructions that if they found for plaintiff, their verdict should be in the following form: “We, the jury, find for plaintiff and assess his damages at - sum,” filling the blank with such amount of damages ; and that if they found for defendant then their verdict should be: “We,"the jury, find for the defendant.”
The court may direct the jury to amend, when, the verdict is imperfect and informal, and may send them back to the jury room for that purpose. In every case of a verdict rendered the judge should look after its form and susbtancé so as to prevent a doubtful or insuffi*360cient finding from passing into the records of the court. Proifatt on Jury Trials, secs. 457-459.
It appears that the motion for new tidal was filed on the fifth day after the verdict was rendered. Inasmuch as one of these five days was Sunday, the motion ivas filed in time, it having been held by this court in the case of National Bank v. Williams, 46 Mo. 17, that as to matters to be transacted in court, Sunday is non dies, and should not be counted. In moving for a new trial, or in arrest, the party is entitled to four working days, if the term shall so long continue.
The j udgment of the court of appeals will be reversed and the cause remanded to that court with directions to reverse the judgment of the circuit court and remand the cause for new trial.
All concur.